DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the next communication, please update the Specification under “CROSS-REFERENCE TO RELATED APPLICATIONS” to the include the updated now U.S. Patent No. 11,127,279 for co-pending U.S. Serial No. 16/765,652.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,127,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same common subject matter.  See mapping below.

Instant Application
U.S. Patent No. 11,127,279
1. A detection and reporting device for determining a usage event
indicating a use of a piece of hygiene equipment, comprising:
a positioning section arranged to transmit one or more electromagnetic
signals that reach a positioning device for allowing determining positional information indicating a position of the detection and reporting device;

a sensor section configured to sense over a time span an observable
indicating a use of a piece of hygiene equipment and to generate usage event
information on the basis of the sensed observable; and
a reporting section configured to generate and transmit a message on
the basis of said usage event information and on information allowing an association to said positional information.
1. A detection and reporting device, 
comprising: 


a positioning section configured to acquire information relating to a relative position of the detection and reporting device to an external positioning device that allows determining positional information indicating a position of the detection and reporting device; 
a sensor section configured to sense over a time span an observable indicating a use of a piece of hygiene equipment and to generate usage event information on the basis of the sensed observable; and 

a reporting section configured to generate and transmit a message on the basis of said usage event information and on the acquired information allowing an association to said positional information.
17. A system comprising a detection and reporting device according to
claim 1, and a processing entity configured to receive the information and to determine positional information from the received information.
18. A system comprising a detection and reporting device according to claim 1, and a processing entity configured to receive the acquired information and to determine positional information from information acquired by the detection and reporting device.
18. A method for detecting a usage event indicating a use of a piece of hygiene equipment, comprising the steps of:
determining positional information indicating a position of the piece of hygiene equipment from information that allows the determining of the positional
information indicating the position of the piece of hygiene equipment; 




sensing over a time span an observable indicating the use of the piece of hygiene equipment and generating usage event information on the basis of the sensed observable; and 
generating and transmitting a message on the basis of said usage event information and on the acquired information allowing the association to said positional information.
19. A method for detecting a usage event indicating a use of a piece of hygiene equipment, comprising the steps of: 
determining positional information indicating a position of the piece of hygiene equipment from information acquired by the piece of hygiene equipment relating to a relative position of the piece of hygiene equipment to an external positioning device that allows the determining of the positional information indicating the position of the piece of hygiene equipment; 
sensing over a time span an observable indicating the use of the piece of hygiene equipment and generating usage event information on the basis of the sensed observable; and 
generating and transmitting a message on the basis of said usage event information and on the acquired information allowing the association to said positional information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	11/02/22